COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Shamrock Management, LLC v. Dune Energy, Inc.

Appellate case number:    01-14-00225-CV

Trial court case number: CV-0059024-A

Trial court:              County Court at Law No 1 of Galveston County

        On August 29, 2014, the parties to this appeal filed a Joint Motion to Abate. The motion
is GRANTED. This appeal is abated until October 30, 2014. The parties are ORDERED to file
either a joint motion to dismiss the appeal or a mediation status update by that date, should a
settlement not be reached.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: September 2, 2014